On rehearing. Former judgment modified as stated in journal entry.
This cause being heard upon the application of counsel for the defendant in error, Clarence Jami-son and others, the holders of labor claims, for a further modification of the decree and order of distribution of the circuit court herein, and for an order giving-' to said claims preference over the judgment of The Union National Bank; the court being fully advised in the premises upon consideration does overrule and refuse said application.
Thereupon it being made to appear to the court by the receiver, that by reason of this court having allowed the judgment of The Stewart Iron Company, Limited, as an operating expense of said receiver; and the fact that said receiver has only received three per cent, interest on the funds in his hands since the order of distribution of the circuit court herein; there is not sufficient funds in the receiver’s hands to pay in full the indebtedness represented in class “A” and “B” as shown in printed record, page 191, with the claim of The Stewart Iron Company, Limited,' added in class “B”; the order of distribution of the circuit court is further modified in this, to-wit:
1. Said receiver is ordered to pay in full the indebtedness in class “A.”
*7452. Said receiver is ordered to pay the- indebtedness represented in class “B” in preference to the claim of the defendant in error, Clarence Jamison, and others, known as labor claims; said receiver is ordered to pay the indebtedness represented in class “B” in the following order of priority:
1. The receiver’s certificates, with interest at three per cent, since the date of entry of the circuit court.
2. Operating expenses, .with interest at three per cent, since the date of entry of circuit court.
3. The judgment of The Stewart Iron Company, Limited, with interest at three per cent, since the date of the entry of circuit court.
Said receiver in making payments of indebtedness in class “B” shall use the $2,000.00 forfeited by first purchaser; the $1,150.00 from sale of personal property at Massillon, Ohio; the $3,000.00 from sale of personal property in Mt. Vernon, Ohio, if necessary to pay indebtedness in class “B” in full as herein ordered; otherwise the order of distribution of the circuit court is approved, and except as herein and hereinbefore modified the former judgment is adhered to.
Crew, C. J., Summers, Spear, Davis, Shauck and Price, JJ., concur.